Order unanimously reversed without costs and petition dismissed. Memorandum: A designating petition is not invalid because a candidate uses a familiar form of a proper first name instead of the proper name used on his voter registration form (cf. Election Law § 6-134 [7]). There was sufficient evidence to prove that candidate "Jerry Dalton” was one and the same person as registered voter "Gerald F. Dalton” of the same address. Moreover, there has been no showing that Dalton’s use of the familiar form of his proper name ("Jerry” for "Gerald”) would, or did, tend to mislead potential signatories as to his identity. Under these circumstances, there was no "reasonable probability of confusing or deceiving the signers, voters or board of elections” (Matter of Donnelly v McNab, 83 AD2d 896, lv denied 54 NY2d 603). (Appeal from order of Supreme Court, Erie County, McGowan, J.—Election Law.) Present—Callahan, J. P., Green, Pine, Balio and Lawton, JJ. (Order entered Aug. 21, 1986.)